ICJ_129_CertainCriminalProceedings_COD_FRA_2003-06-17_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À CERTAINES
PROCÉDURES PÉNALES ENGAGÉES
EN FRANCE

(RÉPUBLIQUE DU CONGO c. FRANCE)

DEMANDE EN INDICATION DE MESURE
CONSERVATOIRE

ORDONNANCE DU 17 JUIN 2903

2003

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING CERTAIN
CRIMINAL PROCEEDINGS
IN FRANCE

(REPUBLIC OF THE CONGO v. FRANCE)

REQUEST FOR THE INDICATION OF A PROVISIONAL
MEASURE

ORDER OF 17 JUNE 2003
Mode officiel de citation:

Certaines procédures pénales engagées en France
(République du Congo c. France), mesure conservatoire,
ordonnance du 17 juin 2003, C.LJ. Recueil 2003, p. 102

Official citation:

Certain Criminal Proceedings in France
(Republic of the Congo v. France), Provisional Measure,
Order of 17 June 2003, I. C.J. Reports 2003, p. 102

 

N° de vente:
ISSN 0074-4441 Sales number 867
ISBN 92-1-070975-6

 

 

 
17 JUIN 2003
ORDONNANCE

CERTAINES PROCÉDURES PÉNALES
ENGAGÉES EN FRANCE

(RÉPUBLIQUE DU CONGO c. FRANCE)

DEMANDE EN INDICATION DE MESURE
CONSERVATOIRE

CERTAIN CRIMINAL PROCEEDINGS
IN FRANCE

(REPUBLIC OF THE CONGO v. FRANCE)

REQUEST FOR THE INDICATION OF A PROVISIONAL
MEASURE

17 JUNE 2003

ORDER
102

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2003

17 juin 2003

AFFAIRE RELATIVE À CERTAINES
PROCÉDURES PÉNALES ENGAGÉES
EN FRANCE

(RÉPUBLIQUE DU CONGO c. FRANCE)

DEMANDE EN INDICATION DE MESURE
CONSERVATOIRE

ORDONNANCE

Présents: M. SHi, président, M. RANJEVA, vice-président; MM. Guii-
LAUME, KOROMA, VERESHCHETIN, M™* HIGGINS, MM. PARRA-
ARANGUREN, KOOLHMANS, AL-KHASAWNEH, BUERGENTHAL,
ELARABY, OWADA, SIMMA, TOMKA, juges; M. DE CARA, juge
ad hoc; M. Couvreur, greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour et les articles 38, para-
graphe 5, 73 et 74 de son Règlement,

Rend l'ordonnance suivante:

1. Considérant que, par requéte déposée au Greffe de la Cour le
9 décembre 2002, la République du Congo (dénommée ci-après le
«Congo») a entendu introduire une instance contre la République fran-
çaise (dénommée ci-après la « France»), au motif que celle-ci aurait, en
premier lieu,

4
103 CERTAINES PROCÉDURES PÉNALES (ORDONNANCE 17 VI 03)

«{[violé le] principe selon lequel un Etat ne peut, au mépris du prin-
cipe de l'égalité souveraine entre tous les Membres de l'Organisation
des Nations Unies, proclamé par l’article 2, paragraphe 1, de la
Charte des Nations Unies, exercer son pouvoir sur le territoire d’un
autre Etat,

en s’attribuant unilatéralement une compétence universelle en
matière pénale

et en s’arrogeant le pouvoir de faire poursuivre et juger le ministre de
l’intérieur d’un Etat étranger à raison de prétendues infractions qu'il
aurait commises à l’occasion de l'exercice de ses attributions rela-
tives au maintien de l’ordre public dans son pays»,

et, en second lieu, «[violé] l’immunité pénale d’un chef d’Etat étranger
— coutume internationale reconnue par la jurisprudence de la Cour»;

2. Considérant que, par cette requéte, le Congo priait la Cour

«de dire que la République française devra faire annuler les actes
d'instruction et de poursuite accomplis par le procureur de la Répu-
blique près le tribunal de grande instance de Paris, le procureur de la
République près le tribunal de grande instance de Meaux et les juges
d'instruction de ces tribunaux»;

3. Considérant que, dans la requête, le Congo indiquait qu'il «enten-
d{ait] fonder la compétence de la Cour, en application de l’article 38,
paragraphe 5, du Règlement de la Cour, sur le consentement que ne man-
queralit] pas de donner la République française»:

4. Considérant que la requête contenait en outre une «demande d’indi-
cation d’une mesure conservatoire» aux termes de laquelle le Congo priait
la Cour de «faire ordonner la suspension immédiate de la procédure
suivie par le juge d'instruction du tribunal de grande instance de Meaux»;

5. Considérant que, dès réception au Greffe de la requête, le greffier,
conformément au paragraphe 5 de l’article 38 du Règlement, en a trans-
mis copie au Gouvernement français et a informé les deux Etats que,
conformément à cette disposition, l'affaire ne serait pas inscrite au rôle
général et qu'aucun acte de procédure ne serait effectué tant que l'Etat
contre lequel la requête était formée n’aurait pas accepté la compétence
de la Cour aux fins de l'affaire;

6. Considérant que, par lettre datée du 8 avril 2003 et reçue au Greffe
le 11 avril 2003, le ministre français des affaires étrangères a informé la
Cour que «la République française accept[ait] la compétence de la Cour
pour connaître de la requête en application de l’article 38, paragraphe 5»,
du Règlement de la Cour; que le greffier a immédiatement transmis une
copie de cette lettre au Gouvernement du Congo; que l'affaire a été ins-
crite au rôle général de la Cour; et que le greffier en a informé le Secré-
taire général des Nations Unies ;

7. Considérant en outre que, dès réception de l’acceptation par la
104 CERTAINES PROCEDURES PÉNALES (ORDONNANCE [7 VI 63)

France de la compétence de la Cour, cette dernière a été convoquée pour
statuer d’urgence sur la demande en indication de mesure conservatoire,
conformément au paragraphe 2 de l’article 74 de son Règlement; et que,
le 11 avril 2003, le greffier a informé les Parties que le président de la
Cour avait fixé au 28 avril 2003 la date d'ouverture de la procédure orale
sur la demande, conformément au paragraphe 3 de ce même article:

8. Considérant que, la Cour ne comptant sur le siège aucun juge de
nationalité congolaise, le Congo a procédé, dans l’exercice du droit que
lui confère le paragraphe 2 de l’article 31 du Statut, à la désignation d’un
juge ad hoc en Vaffaire; et que le Congo a désigné à cet effet M. Jean-
Yves de Cara;

9. Considérant que, aux quatre audiences publiques tenues les 28 et
29 avril 2003, des observations orales sur la demande en indication de
mesure conservatoire ont été présentées:

au nom du Congo:

par S. Exc. M. Jacques Obia, agent,
M. Jacques Vergés,
M. André Decocq,
M. Charles Zorgbibe;

au nom de la France:

par M. Ronny Abraham, agent,
M. Alain Pellet,
M. Pierre-Marie Dupuy;

x * x
10. Considérant que, dans sa requête, le Congo fait référence à une
plainte déposée le 5 décembre 2001, au nom de certaines associations de
défense des droits de l’homme, entre les mains du procureur de la Répu-
blique près le tribunal de grande instance de Paris

«pour crimes contre l"humanité et tortures prétendument commis au
Congo sur des personnes de nationalité congolaise, visant nommé-
ment S. Exc. Monsieur Denis Sassou Nguesso, président de la Répu-
blique du Congo, S. Exc. le général Pierre Oba, ministre de l'intérieur,
de la sécurité publique et de l'administration du territoire, le général
Norbert Dabira, inspecteur général des forces armées congolaises, et
le général Blaise Adoua, commandant la garde présidentielle» ;

considérant que, d’après la requête, le procureur de la Republique près le
tribunal de grande instance de Paris a transmis cette plainte au procureur
de la République près le tribunal de grande instance de Meaux, qui a
ordonné une enquête préliminaire puis décerné, le 23 janvier 2002, un
réquisitoire à fin d'informer sur les infractions alléguées, et que le juge
d'instruction de Meaux a ouvert une information;
105 CERTAINES PROCÉDURES PÉNALES (ORDONNANCE 17 VI 03)

11. Considérant qu'il ressort du texte de la plainte et du réquisitoire,
communiqués à la Cour par le Congo, ainsi que des renseignements com-
plémentaires sur la procédure fournis par la France à l'audience et confir-
més par le Congo, que les plaignants soutenaient que les tribunaux fran-
çais avaient compétence, pour les crimes contre l'humanité, en vertu d’un
principe du droit international coutumier prévoyant la compétence uni-
verselle à l'égard de tels crimes et, pour le crime de torture, au titre des
articles 689-1 et 689-2 du code de procédure pénale français; et considé-
rant que le procureur de la République près le tribunal de grande ins-
tance de Meaux a, dans son réquisitoire du 23 janvier 2002, demandé
l'ouverture d’une information judiciaire à la fois pour crimes contre
l'humanité et pour torture, sans mentionner d’autre base de compétence
que l’article 689-1 dudit code;

12. Considérant que l’article 689-1 du code de procédure pénale fran-
çais dispose qu'en application de certaines conventions internationales
auxquelles la France est partie, mentionnées aux articles suivants du
code, «peut être poursuivie et jugée par les juridictions françaises, si elle
se trouve en France, toute personne qui s’est rendue coupable hors du
territoire de la République de l’une des infractions énumérées par ces
articles. »; que Particle 689-2 renvoie à la convention des Nations Unies
du 10 décembre 1984 contre la torture et autres peines ou traitements
cruels, inhumains ou dégradants;

13. Considérant qu’il ressort en outre des éléments d’information dont
dispose la Cour que la plainte a été transmise au parquet près le tribunal
de grande instance de Meaux, compte tenu du fait que le général Nor-
bert Dabira possédait une résidence dans le ressort territorial de ce tri-
bunal et que, parmi les personnes nommément visées par la plainte, il
semblait la seule susceptible de se trouver sur le territoire français, ainsi
que le requiert l’article 689-1 du code de procédure pénale; considérant
cependant que l'information judiciaire a été ouverte contre une personne
non dénommée («contre X»), et non contre l’une ou l’autre des person-
nalités congolaises nommément désignées dans la plainte:

14. Considérant par ailleurs que le général Dabira a été entendu en
premier lieu le 23 mai 2002 par des officiers de police judiciaire qui
l'avaient placé en garde à vue, puis, le 8 juillet 2002, par le juge d’instruc-
tion en qualité de témoin assisté; que la France a expliqué qu’un «témoin
assisté», dans le cadre de la procédure pénale française, n’est pas un
simple témoin mais, dans une certaine mesure, un suspect, qui bénéficie
à ce titre de certains droits procéduraux (assistance d’un avocat, accès au
dossier de la procédure) dont ne jouit pas un témoin ordinaire;

15. Considérant que, d’après les renseignements fournis par la France,
le général Dabira a été convoqué à nouveau le 11 septembre 2002 pour
être mis en examen, mais que l'intéressé, rentré entre-temps au Congo, a
fait savoir aux autorités françaises que, comme suite aux instructions
qu'il avait reçues de sa hiérarchie, il estimait ne pas devoir déférer à la
convocation; que, le 16 septembre 2002, le juge d’instruction a délivré à
l'encontre du général Dabira un mandat d'amener, qui pourrait, d'après

7
106 CERTAINES PROCEDURES PÉNALES (ORDONNANCE 17 VI 03)

les explications données par la France a l’audience, être exécuté si celui-ci
décidait de revenir en France, mais ne saurait l'être en dehors du terri-
toire français;

16. Considérant que la requête indique en outre que, alors que le pré-
sident de la République du Congo, S. Exc. M. Denis Sassou Nguesso,
«était en visite d'Etat en France, [le juge d’instruction avait] délivrfé] à
des officiers de police judiciaire une commission rogatoire leur ordonnant
de l'entendre comme témoin»; que, toutefois, aucune commission roga-
toire de la sorte n’a été produite et que la France a informé la Cour que
le président Sassou Nguesso n'avait fait l’objet d'aucune commission
rogatoire, mais que le juge d’instruction avait demandé à l’entendre en
vertu de l’article 656 du code de procédure pénale, qui s' applique lorsque
l'audition d’un «représentant d’une puissance étrangère» est demandée
par la voie diplomatique: et que le Congo reconnaît dans sa requête que
le président Sassou Nguesso n’a jamais été «ni mis en examen, ni convo-
qué comme témoin assisté» ;

17. Considérant que l’une et l’autre Parties s'accordent sur le fait que
les autres personnalités congolaises nommées dans la requête (S. Exc. le
général Pierre Oba, ministre de l’intérieur, et le général Blaise Adoua)
wont fait l’objet, dans le cadre des poursuites pénales engagées en France,
d'aucune mesure d'instruction, et notamment d’aucune demande d’audi-
tion comme témoins;

18. Considérant que, sur la base des faits exposés dans la requête, le
Congo demande que soient annulées les décisions énumérées au para-
graphe 2 ci-dessus, et qu’il demande en outre l'indication de la mesure
conservatoire énoncée au paragraphe 4 ci-dessus;

19. Considérant que, d’après la demande en indication de mesure
conservatoire, et pour les raisons qui y sont indiquées, «les deux condi-
tions essentielles au prononcé d’une mesure conservatoire, suivant la
jurisprudence de la Cour, à savoir l’urgence et l'existence d’un préjudice
irréparable, sont manifestement réunies en l'espèce»:

x Ok

20. Considérant que, en présence d’une demande en indication de
mesures conservatoires, la Cour n’a pas besoin, avant de décider d’indiquer
ou non de telles mesures, de s’assurer de manière définitive qu’elle a com-
pétence quant au fond de laffaire, mais qu’elle ne peut cependant indi-
quer ces mesures que si les dispositions invoquées par le demandeur
semblent prima facie constituer une base sur laquelle sa compétence pour-
rait étre fondée;

21. Considérant qu’en l’espéce le demandeur n’a, dans sa requête,
invoqué aucune disposition sur laquelle il s’appuierait pour fonder la
compétence de la Cour, mais a entendu fonder la compétence de la Cour
sur un consentement non encore donné par la France, ainsi que le prévoit
le paragraphe 5 de l’article 38 du Règlement; que, par lettre en date du
8 avril 2003 du ministre français des affaires étrangères, la France a

8
107 CERTAINES PROCÉDURES PÉNALES (ORDONNANCE 17 VI 03)

accepté expressément la compétence de la Cour pour connaître de la
requête sur la base de ce paragraphe;

Ok

22. Considérant que le pouvoir d’indiquer des mesures conservatoires
que la Cour tient de l’article 41 de son Statut a pour objet de sauvegarder
le droit de chacune des parties en attendant qu’elle rende sa décision, et
présuppose qu’un préjudice irréparable ne doit pas être causé aux droits
en litige dans une procédure judiciaire; qu'il s'ensuit que la Cour doit se
préoccuper de sauvegarder par de telles mesures les droits que l'arrêt
qu’elle aura ultérieurement à rendre pourrait éventuellement reconnaître
soit au demandeur, soit au défendeur; et considérant que de telles
mesures ne sont justifiées que s’il y a urgence;

23. Considérant que, dans sa requête, le Congo prie la Cour de dire
que la République française

«devra faire annuler les actes d'instruction et de poursuite accomplis
par le procureur de la République près le tribunal de grande instance
de Paris, le procureur de la République près le tribunal de grande
instance de Meaux et les juges d'instruction de ces tribunaux»;

qu'il soutient que ces actes ont constitué, en premier lieu, une

«{vliolation du principe selon lequel un Etat ne peut, au mépris du
principe de l'égalité souveraine entre tous les Membres de l’Organi-
sation des Nations Unies, proclamé par l’article 2, paragraphe 1, de
la Charte des Nations Unies, exercer son pouvoir sur le territoire
d’un autre Etat,

en s‘attribuant unilatéralement une compétence universelle en
matière pénale

et en s’arrogeant le pouvoir de faire poursuivre et juger le ministre de
l'intérieur d’un Etat étranger à raison de prétendues infractions qu’il
aurait commises à l’occasion de l'exercice de ses attributions rela-
tives au maintien de l’ordre public dans son pays»,

et, en second lieu, une «f{vJiolation de l’immunité pénale d’un chef d’Etat
étranger — coutume internationale reconnue par la jurisprudence de la
Cour» (voir paragraphes | et 2 ci-dessus);

24. Considérant que la demande en indication de mesure conserva-
toire, qui vise à sauvegarder les droits invoqués par le Congo au titre des
deux chefs mentionnés ci-dessus, tend «à faire ordonner la suspension
immédiate de la procédure suivie par le juge d’instruction du tribunal de
grande instance de Meaux» (voir paragraphe 4 ci-dessus):

25. Considérant qu’à l’audience le Congo a également invoqué le prin-
cipe de droit pénal non bis in idem, qui aurait été violé du fait de l’ouver-
ture en France de procédures pénales portant sur les mêmes faits que des
procédures engagées à Brazzaville (dont l'existence aurait été notifiée au
juge d’instruction de Meaux en septembre 2002), et un principe de «sub-

9
108 CERTAINES PROCÉDURES PÉNALES (ORDONNANCE 17 VI 03)

sidiarité» applicable selon lui aux procédures pénales ayant une dimen-
sion internationale; qu'il n'apparaît pas toutefois que le Congo affirme
que ces principes lui confèrent des droits déterminés qui pourraient être
menacés d’une façon qui justifierait leur protection par Vindication de
mesures conservatoires ;

26. Considérant que les circonstances alléguées par le Congo, qui
requièrent, selon lui, l'indication de mesures exigeant la suspension des
procédures engagées en France, sont énoncées comme suit dans la
demande:

«L’information en cause trouble les relations internationales de la
République du Congo par la publicité que reçoivent, au mépris des
dispositions de la loi française sur le secret de l'instruction, les actes
accomplis par le magistrat instructeur, lesquels portent atteinte à
Phonneur et à la considération du chef de l'Etat, du ministre de
l'intérieur et de l'inspecteur général de l’armée et, par là, au crédit
international du Congo. De plus, elle altére les relations tradition-
nelles d’amitié franco-congolaises. Si cette procédure délétère devait
se poursuivre, le dommage deviendrait irréparable»;

27. Considérant qu’à l'audience le Congo a souligné une nouvelle fois,
en reprenant les termes de la demande, le caractére irréparable du préju-
dice qui résulterait selon lui de la poursuite des procédures pénales enga-
gées en France devant le tribunal de grande instance de Meaux; considé-
rant que le Congo soutient en outre que le préjudice qui résulterait du
défaut d’indication de mesure conservatoire serait la continuation et
Paggravation du préjudice qui aurait déjà été causé à l'honneur et à la
considération des plus hautes autorités du Congo, ainsi qu’à la stabilité
interne du Congo, au crédit international de celui-ci et aux relations
d'amitié franco-congolaises ;

28. Considérant que la Cour observe que les droits qui, selon la
requête du Congo, devraient lui être ultérieurement reconnus dans la
présente instance sont, en premier lieu, le droit à ce qu’un Etat, en
l'occurrence la France, s’abstienne d'exercer une compétence juridiction-
nelle universelle en matière pénale de manière contraire au droit inter-
national et, en second lieu, le droit au respect par la France des immu-
nités conférées par le droit international, en particulier au chef de l'Etat
congolais;

29. Considérant que l’objet de toute mesure conservatoire que la Cour
indiquerait en l'espèce devrait être de préserver les droits ainsi revendi-
qués; que le préjudice irréparable dont se prévaut le Congo, ainsi
qu’exposé au paragraphe 27 ci-dessus, ne serait pas causé a ces droits en
tant que tels; considérant toutefois que ce préjudice pourrait, dans les cir-
constances de l’espèce, être tel qu’il affecterait de manière irreparable les
droits énoncés dans la requête; considérant qu’en tout état de cause la
Cour relève qu’elle n’a pas été informée de la manière dont, concrète-
ment, la stabilité interne du Congo, le crédit international de celui-ci ou

10
109 CERTAINES PROCÉDURES PÉNALES (ORDONNANCE 17 VI 03)

les relations franco-congolaises avaient pu être affectés depuis l’ouverture
des procédures pénales françaises, et qu'aucun élément tendant à prouver
l'existence d’un préjudice ou d’une menace de préjudice grave de cette
nature n’a été versé au dossier;

*

30. Considérant que la premiére question qui se pose devant la Cour
au présent stade de l’instance est de savoir si les procédures pénales
actuellement engagées en France risquent de causer un préjudice irrépa-
rable au droit du Congo à ce que la France respecte les immunités dont le
président Sassou Nguesso jouit en sa qualité de chef d'Etat, de sorte que
indication d'urgence de mesures conservatoires serait nécessaire ;

31. Considérant qu’à l’audience la France a appelé l'attention de la
Cour sur l’article 656 du code de procédure pénale français, qui dispose
que «[IJa déposition écrite d’un représentant d’une puissance étrangère
est demandée par l’entremise du ministre des affaires étrangères», et pré-
voit la procédure à suivre «[s]i la demande est agréée», c’est-à-dire accep-
tée par la puissance étrangère; considérant que la France soutient qu'il
s'agit du seul moyen de s'adresser au président Sassou Nguesso, qui
rentre selon elle dans la catégorie des «représentant{s] d'une puissance
étrangère», pour recueillir sa déposition dans les procédures pénales en
cours, que son témoignage ne saurait donc être recueilli sans le consente-
ment exprès du Congo, que si le juge d'instruction a adressé au ministère
français des affaires étrangères une demande de déposition écrite visant
le président Sassou Nguesso au titre de l’article 656, cette demande n’a
pas été transmise par le ministère, et que dès lors les procédures en cours
n’ont causé et ne sauraient causer aucun dommage au Congo du fait de
violations des immunités du président Sassou Nguesso;

32. Considérant que le Congo conteste que l’article 656 soit applicable
à un chef d'Etat étranger et fait observer en outre que, si cette procédure
était utilisée pour recueillir la déposition d’une personne qui serait sus-
ceptible d’être citée comme témoin assisté (comme c’est le cas du prési-
dent Sassou Nguesso, du fait que celui-ci est mentionné dans la plainte
du 5 décembre 2001 a laquelle il est fait référence au paragraphe 10 ci-
dessus), la protection accordée par les autres articles du code de procé-
dure pénale aux témoins assistés ferait défaut, ce qui porterait atteinte
aux droits de la défense; que le Congo souligne également que, lorsqu'un
réquisitoire est décerné par le procureur de la République contre une per-
sonne non dénommée, comme c'était le cas dans les procédures dont il est
aujourd’hui tiré grief, le juge d'instruction est libre d'entendre toute per-
sonne qui selon lui semble en mesure de fournir des éléments de preuve,
et que ne saurait donc être exclue une initiative du juge tendant à étendre
son instruction au président Sassou Nguesso, étant donné en particulier
que celui-ci est visé dans les pièces qui sont à l’origine du réquisitoire;

33. Considérant qu’à cet égard la Cour prend note des déclarations ci-
après de l’agent et des conseils de la France:

11
110 CERTAINES PROCÉDURES PÉNALES (ORDONNANCE 17 VI 03)

«Conformément au droit international, le droit français consacre
le principe de Pimmunité des chefs d'Etat étrangers. [ n'existe pas
de règles écrites découlant d’une législation relative aux immunités
des Etats et de leurs représentants. C’est la jurisprudence des tribu-
naux français qui, se référant au droit international coutumier et
procédant à son application directe, a affirmé avec clarté et avec
force le principe de ces immunités.»

«Une chose doit être claire d'emblée: la France ne nie en aucune
manière que le président Sassou Nguesso bénéficie, en tant que chef
d’un Etat étranger, «d’immunités de juridiction, tant civiles que
pénales ».»

«Jusqu'à présent, il n’est pas contesté, et il n’est pas sérieusement
contestable, que tous les actes accomplis par les juges français dans
cette affaire ont été strictement conformes au droit français. Les
juges ont respecté les limites de leur compétence et ont respecté les
immunités que consacre le droit français en conformité avec le droit
international. Et l’on irait supposer qu’à V’avenir nos juges vont
s’écarter du droit qu'ils sont chargés d'appliquer.»

«Nous nous sommes bornés à exposer ce qu’est le droit français.
Nous n’avons rien promis, nous avons dit que le droit français inter-
dit de poursuivre un chef d'Etat étranger ; ce n’est pas une promesse,
c’est un constat d'ordre juridique. Nous avons dit aussi, le droit
français subordonne la compétence des tribunaux français pour des
faits commis à l'étranger à certaines conditions. Ce n'est pas une
promesse, c’est un constat d'ordre juridique. Tout au plus, mais cela
serait assez vain, pourrions-nous promettre que les juges français
respectent la loi française. Mais je crois qu’on peut le présupposer ou
le présumer, et encore une fois si telle ou telle décision judiciaire,
dont il n’y a pas d'exemple pour le moment dans notre affaire, venait
à s'affranchir des limites prévues par la loi, il y aurait bien sûr des
voies de recours permettant de redresser les erreurs commises»:

34. Considérant que la Cour n'est pas tenue, à ce stade, de déterminer
si les procédures pénales engagées jusqu'à présent en France sont com-
patibles avec les droits dont se prévaut le Congo, mais seulement si ces
procédures risquent de causer auxdits droits un préjudice irréparable;

35. Considérant qu'il apparaît à la Cour, au vu des éléments d’infor-
mation qui lui ont été soumis, qu'il n'existe à l'heure actuelle, en ce qui
concerne le président Sassou Nguesso, aucun risque de préjudice irrépa-
rable justifiant l’indication d'urgence de mesures conservatoires; et que,
en tout état de cause, il n’est pas davantage établi qu’un tel risque existe
pour le ministre de l’intérieur du Congo, le général Oba, pour lequel le
Congo fait également valoir des immunités dans sa requête:

%

36. Considérant que la Cour examinera à présent, en second lieu, s’il

12
111 CERTAINES PROCÉDURES PÉNALES (ORDONNANCE 17 VI 03)

existe un risque de préjudice irréparabie au regard de l’allégation du
Congo selon laquelle le fait pour un Etat de s’attribuer unilatéralement
une compétence juridictionnelle universelle en matière pénale constitue
une violation d’un principe de droit international; qu’à cet égard la ques-
tion qui se pose à Ja Cour est de savoir si la procédure engagée devant le
tribunal de grande instance de Meaux fait peser sur les droits invoqués
par le Congo un risque de préjudice irréparable qui justifierait l’indica-
tion d'urgence de mesures conservatoires;

37. Considérant que, en ce qui concerne le président Sassou Nguesso,
la demande de déposition écrite formulée au titre de l’article 656 du code
de procédure pénale français par le juge d'instruction n’a pas été transmise
à l'intéressé par le ministère français des affaires étrangères (voir para-
graphe 31 ci-dessus); que, en ce qui concerne le général Oba et le géné-
ral Adoua, ils n’ont fait l’objet d’aucun acte de procédure de la part du
juge d'instruction; que ces trois personnalités ne sont à l’heure actuelle
menacées d’aucun acte de ce type; que, par suite, des mesures conserva-
toires des droits du Congo ne s'imposent pas de façon urgente à cet égard;

38. Considérant que, en ce qui concerne le général Dabira, la France
reconnaît que la procédure pénale engagée devant le tribunal de grande
instance de Meaux a eu une incidence sur la situation juridique de l’inté-
ressé dans la mesure où celui-ci possède une résidence en France, était
présent en France et y a été entendu en qualité de témoin assisté, et, plus
particulièrement, où, étant reparti pour le Congo, il n’a pas déféré à une
convocation du juge d'instruction; que celui-ci a alors délivré à son
encontre un mandat d'amener; considérant toutefois que l'indication
d'une mesure conservatoire de la nature de celle demandée aurait comme
effet pratique de permettre au général Dabira de se rendre en France sans
craindre de conséquence juridique; que le Congo n’a pas démontré qu'il
est probable, voire seulement possible, que les actes de procédure dont le
général Dabira a fait l’objet causent un préjudice irréparable quelconque
aux droits dont se prévaut le Congo;

*

39. Considérant que, indépendamment des demandes en indication de
mesures conservatoires présentées par les parties a l'effet de sauvegarder
des droits déterminés, la Cour dispose, en vertu de l’article 41 de son Sta-
tut, du pouvoir @indiquer des mesures conservatoires en vue d’empécher
Paggravation ou l'extension du différend quand elle estime que les cir-
constances l’exigent (voir Frontière terrestre et maritime entre le Came-
roun et le Nigéria (Cameroun c. Nigéria), mesures conservatoires, ordon-
nance du 15 mars 1996, CLS. Recueil 1996 (1), p. 22, par. 41; Différend
frontalier (Burkina Fasol République du Mali), mesures conservatoires,
ordonnance du 10 janvier 1986, C.LJ. Recueil 1986, p. 9, par. 18); consi-
dérant toutefois que la Cour ne voit, dans les circonstances de l'espèce,
aucune nécessité d'indiquer de telles mesures;

* Ok

13
112 CERTAINES PROCÉDURES PÉNALES (ORDONNANCE 17 VI 03)

40, Considérant qu’une décision rendue en la présente procédure ne
préjuge en rien la compétence de la Cour pour connaître du fond de
l'affaire, ni aucune question relative à la recevabilité de la requête ou au
fond lui-même, et qu’elle laisse intact le droit des Gouvernements du
Congo et de la France de faire valoir leurs moyens en ces matières;

41. Par ces motifs,

LA Cour,
Par quatorze voix contre une,

Dit que les circonstances, telles qu’elles se présentent actuellement à la
Cour, ne sont pas de nature à exiger l'exercice de son pouvoir d'indiquer,
en vertu de l’article 41 du Statut, des mesures conservatoires.

pour: M. Shi, président; M. Ranjeva, vice-président: MM. Guillaume,
Koroma, Vereshchetin, M"* Higgins, MM. Parra-Aranguren, Kooijmans,
Al-Khasawneh, Buergenthal, Elaraby, Owada, Simma, Tomka, juges;

CONTRE: M. de Cara, juge ad hoc.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, 4 La Haye, le dix-sept juin deux mille trois, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République du Congo et
au Gouvernement de la République française.

Le président,
{ Signé) Sui Jiuyong.

Le greffier,
{Signé} Philippe COUVREUR.

MM. les juges Koroma et VERESHCHETIN joignent à l'ordonnance
l'exposé de leur opinion individuelle commune; M. le juge ad hoc DE CARA
joint à l'ordonnance l’exposé de son opinion dissidente.

(Paraphé) LYS.
(Paraphé) Ph.c.

14
